BEE, District Judge.
The single question is, whether, under the 5th section of the above mentioned act of congress, the United States have a preference or not.
The cases in which that preference is established are: 1st. Property in the hands of executors. 2d. Where assignments of property are made. 3d. In cases of attachment. 4th. In cases of bankruptcy.
The first act that contemplates any preference in favour of the United States was passed 4th August, 1790 [1 Stat. 145]. The 45th ■section provides that in cases of insolvency, or where an estate in the hands of executors ■or administrators is insutficient to pay all the debts of the deceased, bonds to the United States for securing payment of duties shall be first satisfied. The next law on the subject was passed 2d May, 1792 [1 Stat. 263], and provides in section 18, that where sureties pay such bonds, they shall be entitled to the same preference that the United States would have had. The act of 3d March, 1797, provides that no voluntary assignment of his property by a debtor of the United States, nor any attachment of said property nor act ■of bankruptcy, shall prevent the United States from being first paid what may be due to them. The same provision is contained in the last revenue act,—4 Folwell’s Laws, 387 T1 Stat. 627], I cannot find- that these acts ■do in any manner comprehend the present •case. There is not a syllable in either of them that can be fairly construed to divest ■a prior legal lien. I am, therefore, of opinion, that this demurrer must be sustained, and the ■suit dismissed.